Citation Nr: 1535916	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy and neuropathy, characterized by numbness of the hands.

2.  Entitlement to an initial increased evaluation for service-connected degenerative arthritis of the cervical spine, currently evaluated as 10 percent disabling prior to September 17, 2014, and as 20 percent disabling thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status post repair of the anterior cruciate ligament and torn meniscus cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, and from January 2003 to June 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for "upper extremity radiculopathy and neuropathy (also claimed as numbness of the hands)," and which granted service connection for a cervical spine disorder, and status post repair of ACL and torn meniscus, right knee.  

In December 2011, and July 2014, the Board remanded the claims for additional development. 

In June 2008, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript is of record.  The Veteran also initially requested a hearing before a Veterans Law Judge at the RO, however, in January 2010, she withdrew her request, and in February 2010, she failed to report for her hearing.  Accordingly, the Board will proceed without further delay.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  
FINDINGS OF FACT

1.  The Veteran does not have bilateral upper extremity radiculopathy or neuropathy that was caused by service, or that was caused or aggravated by a service connected disability. 

2.  Prior to March 7, 2012, the Veteran's degenerative arthritis of the cervical spine is shown to have been productive of forward flexion of the cervical spine greater than 30 degrees, and a combined range of motion of the cervical spine greater than 170 degrees, but not muscle spasm, guarding severe enough to result in an abnormal gait or an abnormal spinal contour, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months. 
.
3.  As of March 7, 2012, the Veteran's degenerative arthritis of the cervical spine is shown to have been productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, but not ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

4.  The Veteran's service-connected status post repair of the anterior cruciate ligament and torn meniscus cartilage, is not shown to have resulted in ankylosis, moderate recurrent subluxation or lateral instability, a malunion of the tibia and fibula, knee flexion limited to 30 degrees, or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  Upper extremity radiculopathy or neuropathy, was not caused by service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Prior to March 7, 2012, the criteria for an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

3.  As of March 7, 2012, and no earlier, the criteria for an evaluation of 20 percent, and no more, for service-connected degenerative arthritis of the cervical spine, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected status post repair of the anterior cruciate ligament and torn meniscus cartilage have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that she is entitled to service connection for bilateral upper extremity radiculopathy and neuropathy.  During her June 2008 hearing, she testified that during active duty in Iraq she had had swelling and numbness, as well as neck symptoms related to carrying a heavy pack.  She testified that she wears bilateral wrist splints, and uses a home traction unit.  She appears to also assert that she this disorder was caused or aggravated by her service-connected cervical spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for sleep apnea, other specified trauma and stressor-related disorder, lumbar spine degenerative joint disease and degenerative disc disease, cervical arthritis with IVDS (intervertebral disc syndrome), status post repair of ACL and torn meniscus, right knee, and bilateral carpal tunnel syndrome.  

As an initial matter, as service connection is currently in effect for bilateral carpal tunnel syndrome, the Veteran is already being compensated for the symptoms from these disabilities, and the claim on appeal has been construed not to include the these disabilities or their symptoms.  See 38 C.F.R. § 4.14 (2015).  

Simply stated, we cannot grant service connection for the same problem twice. 

The Veteran's service treatment records for her first period of active duty do not show any relevant findings, complaints or diagnoses.  

There is no relevant medical evidence dated between the Veteran's first and second periods of active duty.

The Veteran's service treatment records from her second period of active duty include a May 2003 report, which shows complaints of hand numbness, and swelling and tingling of the bilateral hands.  The impression notes hand tingling NOS (not otherwise specified), with possible PVD (peripheral venous disease) or Reynaud's syndrome, but no carpal tunnel syndrome, and mild OA (osteoarthritis) of the hands.  An April 2004 line of duty report notes initial treatment in April 2004 for muscle spasms and chronic neck strain with cervical radiculopathy, osteoarthritis of the cervical spine, with symptoms of neck pain, stiffness, numbness and tingling of the hands, beginning one week after arrival in Iraq.  A separation examination report is not of record. 

Following the Veteran's second period of active duty service, the medical evidence includes reports associated with Army National Guard service, as well as VA and non-VA reports.

A September 2005 VA EMG (electromyogram) report contains an impression noting findings consistent with carpal tunnel syndrome on the right, mild in severity, with no evidence of carpal tunnel syndrome on the left.  An associated report notes complaints of numbness of the hands, with normal ulnar sensory and motor studies.  

A December 2005 service treatment record ("medical information checklist") notes arthritis of the neck with numbness and tingling in the upper extremities.

A December 2005 VA progress note contains a notation of right CTS, cervical neuropathy secondary to DJD (degenerative joint disease) of the cervical spine with foraminal narrowing.  Another December 2005 VA progress note contains a notation of cervical radiculopathy.  

A VA progress note, dated in April 2008, notes that there were no clinical signs of myelopathy and radiculopathy.

A VA progress note, dated in July 2008, states that the Veteran's nerve conduction studies in her arms and legs were normal.

Private treatment reports, to include reports from the All Florida Orthopaedic Associates, and Dr. S.M., dated in 2012, show that in March 2012, the Veteran was in a motor vehicle accident (MVA) in which her car was hit from behind while she was stopped at an intersection.  Associated MRI and X-ray reports for the cervical spine, dated in March 2012 MRI, note a central disc herniation at C4-5 that was a new finding and which was not seen in the December 2007 MRI (discussed infra).  The report also notes moderate diffuse degenerative disease, marked hypolordosis annular disc bulging C3-4, C5-6, and C7-T1, similar to that noted in December 2007, and straightening of the lordotic curvature.  In November 2012, the Veteran underwent a bilateral third occipital nerve, C3-C4, medial branch nerve radiofrequency neurolysis.  A December 2012 report notes that she was doing significantly better, and that she had a normal range of motion.  

The Board finds that this claim must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

In this case, the Board finds that the evidence is insufficient to show that the Veteran has cervical radiculopathy or neuropathy.  The Veteran's service treatment records contain at least one notation of cervical radiculopathy, however, there is nothing to show that such a findings was ever corroborated by EMG findings or any other diagnostic testing.  

To the extent that the Veteran complained of hand symptoms during service that included numbness and tingling, service connection is currently in effect for bilateral carpal tunnel syndrome.  In addition, following service, a September 2005 VA EMG report shows that the Veteran was not found to have cervical radiculopathy or neuropathy.  In addition, the claims file contains five VA examination reports, dated in May 2007, October 2008, February 2012, September 2014, and January 2015, which all show that the examiners indicated that the Veteran's claims file had been reviewed.  In each case, the Veteran was diagnosed with carpal tunnel syndrome, but not with cervical radiculopathy or neuropathy.  

The October 2008 VA examiner specifically stated that the Veteran does not have cervical radiculopathy.  The February 2012 VA spine examination report notes that there was no radicular pain, or any other signs or symptoms due to radiculopathy.  A February 2012 VA peripheral nerves examination report shows that on examination, all upper extremity nerves were normal.  

The September 2014 VA spine examination report notes that there was no radicular pain or any other signs or symptoms due to radiculopathy.  A September 2014 VA peripheral nerves examination report shows that the examiner concluded that the Veteran does not have any evidence of cervical radiculopathy.  The examiner explained that her complaints of intermittent positional numbness and pain in her left arm are not consistent with radiculopathy, and that there is no EMG evidence of cervical radiculopathy.  

The January 2015 VA examination report contains diagnoses of bilateral carpal tunnel syndrome, status post surgical repair right wrist, and C3-4 nerve root injury secondary to car accident, status post C3-4 neurolysis.  The examiner concluded that her examination did not show sensory loss in a dermatome distribution consistent with radiculopathy, and that there was no evidence that the Veteran has cervical radiculopathy.  A January 2015 VA peripheral nerves examination report (performed by the same examiner who performed the spine examination) contains diagnoses of bilateral carpal tunnel syndrome, and C3-4 nerve root injury secondary to car accident, status post C3-4 neurolysis.  

The September 2014 and January 2015 VA examination reports are considered to be highly probative, as they are shown to have been based on a review of the Veteran's claims files, and they are accompanied by sufficiently supportive findings.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent etiological opinion in support of the claim.  Finally, to the extent that the Veteran has a diagnosis of a C3-4 nerve root injury, this is clearly secondary to her March 2012 MVA.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied on any basis, to include on a direct and presumptive basis, and as secondary to service-connected disability.  

II.  Increased Initial Evaluations, Cervical Spine and Right Knee

In June 2007, the RO granted service connection for "degenerative arthritis of the cervical spine without radiculopathy," evaluated as noncompensable, and status post repair of ACL and torn meniscus, right knee, evaluated as 10 percent disabling.  In each case, the effective date for service connection was May 8, 2006.  The Veteran has appealed the issues of entitlement to initial compensable/increased evaluations.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment reports show that beginning in 1980, she was treated for right knee symptoms.  Post-active-duty (first period) medical reports associated with service in the Army National Guard show that in January 1986, she was noted to have mild arthritis secondary to torn ligaments in 1975.  An October 1998 magnetic resonance imaging (MRI) study noted a suspected complete or partial ACL (anterior cruciate ligament) tear, a focal bone contusion at the lateral tibial plateau, and findings consistent with a nondisplaced tear of the anterior third of the lateral meniscus with mucoid degeneration involving the medial meniscus.  In November 2008, the Veteran underwent an arthroscopy with ACL reconstruction using semitendinosus gracilis autograft, repair of the medial meniscus, and partial lateral meniscectomy.  A November 1998 X-ray report notes evidence of a right anterior cruciate ligament repair with a metallic screw traversing the proximal right tibia, otherwise unremarkable.  A profile (light duty) report, dated in 2000, noted that the Veteran could not run, but may do alternative walking, swimming or bicycling.  In March 2001, the Veteran underwent removal of hardware from the right proximal tibia with partial medial meniscectomy.  A May 2001 private treatment report indicated ongoing physical therapy, with a full range of motion in the knee with some discomfort, healed wounds, and excellent stability, but a 23 percent loss of strength.  Running was not recommended and swimming was advised.  

During the Veteran's second period of active duty service, an April 2004 line of duty report notes initial treatment that same month for muscle spasms and chronic neck strain with cervical radiculopathy, osteoarthritis of the cervical spine, with symptoms of neck pain, stiffness, and numbness beginning one week after arrival in Iraq.  Following the Veteran's second period of active duty service, an August 2005 VA X-ray report notes a slight decrease of intervertebral disc space at.C3-C4, C4-C5, and C5-C6, with decreased cervical lordotic curvature.  The impression notes mild hypértrophic degenerative spondylosis of cervical-thoracic-lumbar spine, S-shaped scoliosis, with moderate thoracic dextroscoliosis, and mild cervical-lumbar levoscoliosis, and mild narrowing of intervertebral disc space at C3-C4, C4-C5, and C5-C6.  A "report of medical history," associated with Army National Guard service, dated in September 2005, shows that the Veteran indicated she had a history that included knee trouble, recurrent back pain, and cervical spine disc space narrowing.  The report noted a history of ACL, medial meniscus, and partial lateral meniscectomy treatment in 1998, with current use of a right knee brace when needed, and a screw in the right knee.  A December 2005 VA MRI for the cervical spine noted multilevel disc disease resulting in right foraminal stenosis at C4-C5 and left foraminal narrowing at C5-C6.  See 38 C.F.R. § 4.1 (2015). 
 
A.  Cervical Spine

The Veteran's neck disability was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010- 5237.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  This hyphenated code can be read to indicate that traumatic arthritis is the service-connected disability, and it is rated as if the residual condition is lumbosacral strain.  In any event, the Board must determine whether an initial increased evaluation is warranted under any applicable diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and the Board has therefore analyzed both of the initial increased evaluation claims on appeal under the appropriate diagnostic codes.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted for: Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

1.  Prior to March 7, 2012

An initial evaluation in excess of 10 percent prior to March 7, 2012 is not warranted.  During that time, the Veteran was afforded three VA examinations, none of which show that she had forward flexion of the cervical spine limited to less than 30 degrees, or a combined range of motion of the cervical spine limited to 170 degrees or less.  In addition, the evidence is insufficient to show that the Veteran had muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See e.g., October 2008 and February 2012 VA examination reports (specifically noting that these symptoms were not present).  The Board therefore finds that the evidence is insufficient to show that the criteria for an initial evaluation in excess of 10 percent under the General Rating Formula have been met prior to March 7, 2012.  

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an initial evaluation in excess of 10 percent is also not warranted prior to March 7, 2012.  The May 2007 and October 2008 VA examination reports state that there was no history of incapacitation due to IVDS during the past 12 months, and there is no evidence to show that there were incapacitating episodes during any 12-month period.  The February 2012 VA examination report states that IVDS of the cervical spine was not present.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period, and prior to March 7, 2012, an initial evaluation in excess of 10 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  Briefly stated, in Part I, the Board determined that the Veteran does not have cervical radiculopathy or neuropathy, and there is no evidence to show that the Veteran has any other associated neurological abnormality.  See General Rating Formula, Note 1.  Accordingly, a separate rating for an associated neurological abnormality is not warranted. 

Prior to March 7, 2012, an initial evaluation in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998). 

A June 2006 VA progress note states that there was a full range of motion (specific degrees of motion were not provided), with normal motor and sensory function.  A July 2008 VA progress note states that motor, sensory, and reflexes, were normal in both legs.  A November 2009 VA progress note indicates that the Veteran complained of rib pain after she "overdid it land scaping this weekend."  A June 2011 VA progress note indicates that the Veteran complained of left shoulder pain after kayaking.

A May 2007 VA joints examination report notes that there was no pain on motion, no additional loss of function during flare-ups, no loss of motion upon repetition, no spasm or sensory or motor changes, and no effects on the Veteran's occupation, or activities of daily living.  An associated April 2007 VA X-ray report for the cervical spine notes mild degenerative change.  

A December 2007 VA MRI contains an impression noting spondylitic and discogenic changes throughout the cervical spine , most, pronounced at C3-C4, C4-C5, and C5-C6 with osteophyte complexes that are obliterating, and flattening the
anterior thecal sac, and minimal bilateral neural foraminal narrowing at C4-C5 and minimal bilateral neural foraminal narrowing C5-C6. The report states that correlation with the Veteran's symptoms and a neurological examination was needed.

The October 2008 VA examination report shows complaints of severe flare-ups 8 to 10 times per year, lasting 3 to 7 days, alleviated by bed rest, a TENS unit, hot and cold packs, and medication.  There was no additional limitation of motion or other functional impairment during flare-ups of the cervical spine.  She was noted to use a cane, and to be able to walk two miles.  On examination, there was spams and pain with motion, but no atrophy, guarding, or weakness.  Strength in the upper extremities was 5/5, bilaterally.  Muscle tone was normal.  There was some impairment of sensory function (light touch and pain).  Reflexes were normal.  There was pain at the extremes of flexion, right lateral flexion, and rotation (bilaterally), at 30 degrees of extension, and at 15 degrees of left lateral flexion.  An associated X-ray report notes mild osteoarthritis without an acute injury or bone destruction.  The Veteran was noted to have been employed full-time for the last two years as a cemetery supervisor, and she did not report having lost any days in the past year due to her cervical spine symptoms.  The relevant diagnosis was degenerative joint disease and degenerative disc disease of the cervical spine.  There were significant effects on her occupation due to pain, with no effects on feeding , bathing, dressing, toileting, and grooming, mild effects on recreation, traveling, and shopping, and moderate effects on chores and exercise.  Sports were prevented.

The February 2012 VA spine examination report shows that the Veteran denied having cervical spine flare-ups.  She complained of increased neck stiffness and occasional pain.  She denied radicular pain to the arms, or upper extremity weakness.  On examination, there was pain at the extremes of all ranges of motion.  There was no additional loss in the range of motion following repetitive use testing.  There was functional loss or functional impairment in the form of less movement than normal, and pain on movement.  There was no guarding or muscle spasm.  Strength in the upper extremities was 5/5, bilaterally.  A sensory examination was normal.  No assistive devices were used.  The Veteran's ability to work was not impacted.  There was no ankylosis or incoordination of motion.  

In summary, prior to March 7, 2012, the Veteran is not shown to have the required limitation of motion for an initial evaluation in excess of 10 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has cervical spine symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the cervical spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

2.  As of March 7, 2012

The Board finds that the criteria for a 20 percent evaluation are met as of March 7, 2012.  

Private treatment reports, to include reports from All Florida Orthopaedic Associates (AFOA), and Dr. S.M., show that on March 7, 2012, the Veteran was involved in an MVA after her car was struck from behind at an intersection where she was stopped.  The Veteran received ongoing physical therapy from that time until about December 2012, during which time she was noted to have a limitation of cervical spine flexion to 25 degrees on several occasions.  While this treatment was clearly related to a post-service injury, given the evidence of cervical spine pathology prior to March 7, 2012, see e.g., December 2007 VA MRI, the Board has determined that the evidence is insufficient to dissociate the demonstrated symptomatology from the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this regard, in January 2015, a VA examiner concluded that the Veteran's headache, neck pain, and C3-C4 nerve irritation shown in 2012 were the result of her MVA and were not related to her service-connected cervical spine disability, and that her service-connected cervical spine disability was not aggravated by her 2012 MVA.  However, the examiner did not provide a basis for apportioning any of the demonstrated limitation of motion in 2012, or thereafter.  An opinion on this matter in the September 2014 VA examination report is also insufficient to provide a basis to apportion the Veteran's demonstrated symptomatology between her service-connected disability and her 2012 MVA.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the criteria for a 20 percent evaluation have been met as of March 7, 2012.  

An evaluation in excess of 20 percent is not warranted.  There is no evidence to show that the Veteran's cervical spine flexion was limited to 15 degrees or less, or that she had ankylosis of the cervical spine.  AFOA reports, dated in 2012, contain several findings of cervical spine flexion limited to 25 degrees.  A September 2014 VA examination report shows that cervical spine flexion was to 25 degrees, with no evidence of painful motion.  There was no ankylosis.  A January 2015 VA examination report shows that cervical spine flexion was to 30 degrees, with no pain.  There was no ankylosis.    

With regard to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an evaluation in excess of 20 percent is also not warranted as of March 7, 2012.  The September 2014 VA examination report states that there was no history of incapacitation due to IVDS during the past 12 months.  The January 2015 VA spine examination report states that there was no IVDS.  There is no evidence to show that there were incapacitating episodes during any 12-month period.  Accordingly, the Veteran is not shown to have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in any 12-month period, and that as of March 7, 2012, an evaluation in excess of 20 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With regard to functional loss, AFOA reports dated between March and November of 2012 contain findings noting that she could heel and toe-walk within normal limits, and that her upper extremity strength was 5/5, with a July 2012 finding of "full strength" in the upper extremities.  Reflexes were 2+ with normal sensation and no atrophy.  Between April and August of 2012, there were multiple findings of no focal motor or sensory deficit, no atrophy, and normal muscle tone.  The Veteran underwent several facet joint injections during this time.  

A May 2012 report from Dr. S.M. notes 5/5 strength, that the Veteran could toe and heel-walk without difficulty, and that sensation was grossly intact to light touch.  

The September 2014 VA examination report shows that the Veteran complained of left arm pain and numbness.  She denied flare-ups.  There was no objective evidence of painful motion.  Repetitive use testing resulted in a limitation of motion with flexion to 20 degrees and extension to 10 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 35 degrees, bilaterally.  Functional loss and impairment following repetitive use was in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, and lack of endurance.  Strength in the upper extremities was 5/5, bilaterally.  There was no muscle atrophy.  Reflexes in the upper extremities were 2+.  A sensory examination was normal at the shoulders and inner and outer forearm (right), and decreased on the left, and normal at the hands and fingers (right) and decreased on the left.  The examiner concluded that it was not possible to determine limited functional ability during flare-ups or when the joint was used repeatedly over a period of time without resort to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

A September 2014 X-ray report contains an impression noting moderately advanced underlying degenerative disc disease centered at C5-6, to a lesser extent at C3-4 and C4-5 levels, with straightening of the normal lordotic curve.  

The January 2015 VA spine examination report shows that the examiner noted that the Veteran's pain and headaches from her 2012 MVA "were pretty much eliminated" after her treatment in November 2012 (C3 and C4 neurolysis).  The examiner further concluded that there was no evidence that the Veteran's 2012 MVA had aggravated her cervical spine arthritis.  The Veteran complained that excess neck movement caused discomfort, which required rest, but the examiner stated that accurate documentation of reduced motion with increased discomfort was not possible without resort to mere speculation.  The Veteran also complained of flare-ups lasting "minutes."  The cervical spine had forward flexion to 30 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, and rotation to 65 degrees, bilaterally.  There was no pain, and no additional loss of function or range of motion after three repetitions.  Strength in the upper extremities was 5/5, bilaterally.  There was no muscle atrophy.  Reflexes in the upper extremities were 2+.  A sensory examination was normal at the shoulders and inner and outer forearm, and decreased at the hands and fingers.  There was no IVDS.  The Veteran's ability to work was not impacted.  

In summary, as of March 7, 2014, the Veteran is not shown to have the required limitation of motion for an evaluation in excess of 20 percent under the General Rating Formula, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 20 percent on the basis of functional loss due to pain.  Therefore, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has cervical spine symptoms such that, when the ranges of motion in the cervical spine are considered together with the evidence of functional loss, the evidence supports a conclusion that the loss of motion in the cervical spine more nearly approximates the criteria for a 30 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45; DeLuca.

The evidence is insufficient to show that the Veteran has associated neurological abnormalities.  See General Rating Formula, Note 1.  Briefly stated, in Part I, the Board determined that the Veteran does not have cervical radiculopathy or neuropathy.  To the extent that the Veteran has a diagnosis of a C3-4 nerve root injury, this is clearly secondary to her March 2012 MVA.  She was also shown to have had headaches due to her MVA in 2012, which have resolved.  See e.g., January 2015 VA examination report.  Accordingly, a separate rating for an associated neurological abnormality is not warranted. 

B.  Right Knee

In June 2007, the RO granted service connection for status post repair of ACL and torn meniscus, right knee, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of May 8, 2006.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In July 2008, the RO granted the Veteran's claim, to the extent that it assigned a 10 percent evaluation, with an effective date of May 8, 2006.  Since this increase did not constitute full grants of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO has evaluated the Veteran's right knee disability under 38 C.F.R. § 4.71a, DCs 5258-5260.  See 38 C.F.R. § 4.27.  These hyphenated codes can be read to indicate that a dislocated semilunar cartilage is the service-connected disability, and that it is rated as if the residual condition is a limitation of leg flexion.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees. 

Under DC 5262, impairment of the tibia and fibula warrants a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  With regard to DCs 5260 and 5261, there is no evidence to show that the Veteran's right knee flexion is limited to 30 degrees, or that her right knee extension is limited to 15 degrees.  VA examination reports, dated in May 2007, October 2008, February 2012, September 2014, and January 2015, show that the Veteran's right knee had extension to 0 degrees, and flexion to no less than 100 degrees, with pain at no less than 90 degrees of flexion.  There is no evidence of a malunion of the right tibia and fibula with a moderate knee or ankle disability.  Accordingly, the Board finds that the criteria for an evaluation in excess of 10 percent under DCs 5260, 5261 and 5262, have not been met.

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.

VA progress notes contain a number of notations of complaints of right knee pain.  In April 2008, the Veteran reported that she had twisted her knee at her job.  The report notes, "She does have a hx (history) of surgery on this knee in the 1990s
for her ACL and meniscus.  It had not been a problem since the surgery."  On examination, the right knee was not swollen or tender, and there was no instability.  The assessment noted a right knee injury that appeared to be spontaneously resolving.  An April 2008 X-ray was noted to show status post anterior cruciate ligament repair, minimal degenerative changes, but a possible meniscal derangement could not be excluded.  A July 2008 VA progress note states that motor, sensory, and reflexes, were normal in both legs.  A November 2009 VA progress note indicates that the Veteran complained of rib pain after she "overdid it land scaping this weekend."  A June 2011 VA progress note indicates that the Veteran complained of left shoulder pain after kayaking.

The May 2007 VA examination report shows that the Veteran reported taking Ibuprofen three times per day for pain.  An assistive aid was not needed for walking.  She could stand up to one hour, and walk more than 1/4 mile, but less than 1 mile, with pain.  There was no deformity, giving way, weakness, or episodes of dislocation or subluxation.  There was pain, stiffness, repeated effusion, and weekly episodes of locking.  The Veteran complained of moderate flare-ups every two to three months, lasting one to two days, when it was cold or rainy.  There was no additional loss of motion on repetitive use.  An April 2007 X-ray was noted to show no acute bony pathology, mild degenerative change, and remote surgical repair of the right anterior cruciate ligament.  There were significant effects of occupation, specifically problems with lifting and carrying, decreased strength, and pain.  There were no effects on feeding, bathing, dressing, toileting and grooming, mild effects on shopping, and moderate effects on chores, exercise, recreation, and traveling.  

VA joints, and peripheral nerve examination reports, dated in October 2008, show that the Veteran reported that her right knee gave out more often, and that she had increased difficulty using stairs, and chronic pain.  She wore a knee brace all day, and said that she intermittently but frequently used a cane for walking.  She complained of two to three severe flare-ups per month, lasting two to three days.  The report notes that she could stand for one hour, and that she could walk two miles.  There was pain, stiffness, giving way, and repeated effusion, but no deformity, weakness, or episodes of dislocation or subluxation.  On examination, strength in the right lower extremity was 5/5.  Reflexes at the right knee and right ankle were both 2+.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  Gait and balance were normal.  An October 2008 X-ray was noted to show prior postsurgical change with stable, unchanged appearance since the previous study.  There were no effects on feeding, bathing, and dressing, mild effects on traveling, recreation, and shopping, and moderate effects on chores and exercise.  Sports were prevented.  Occupational activities were decreased due to decreased mobility and problems lifting and carrying, and pain.  The diagnoses were mild degenerative joint disease of the right knee, and right knee status post repair of ACL and torn meniscus.

A February 2012 VA knee disability benefits questionnaire (DBQ) report shows that the Veteran complained of increasing stiffness with occasional pain and swelling on less than a daily basis.  She denied having flare-ups.  The Veteran could perform repetitive use testing with three repetitions, with no loss in the range of motion (extension to 0 degrees, and flexion to 130 degrees).  There was functional impairment in the form of less movement than normal, and pain on movement.  Strength in the right knee was 5/5.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no residual signs or symptoms of a meniscectomy.  There was a loss of end motion due to her previous surgery.  No assistive devices were used as a normal mode of locomotion.  There was no ankylosis or incoordination of motion.  The diagnosis was mild right degenerative joint disease.  

A September 2014 VA knee DBQ shows that the Veteran complained that she was unable to climb stairs, and that her knee gave out a lot.  She reported having constant pain, with giving out and swelling.  She stated that she took Tramadol, Ibuprofen, and Aleve for pain, as well as Flexeril.  On examination, flexion was to 125 degrees and extension was to 0 degrees, with no objective evidence of pain on motion.  Following repetitive use testing, flexion was to 120 degrees, and extension was to 0 degrees.  There was functional loss in the form of less movement than normal, and pain on movement.  Right knee strength was 5/5.  The Veteran's meniscal condition was manifested by frequent episodes of locking, pain, and effusion.  The Veteran regularly used a brace.  The Veteran reported that she was no longer able to do physical work at her job.  The diagnoses were ACL and meniscus tear, status post repair, and degenerative joint disease.  

A January 2015 VA knee DBQ notes that the Veteran reported that she had right knee giving out, and problems going up and down hills and stairs, with occasional swelling.  She complained of mild flare-ups from overuse, to include using stairs, with a usual duration lasting minutes.  She could walk one to two miles, that she had a normal gait.  On examination, flexion was to 130 degrees and extension was to 0 degrees.  There was no functional loss or loss in the range of motion following repetitive use.  Strength in the right knee was 5/5.  There was no muscle atrophy, or ankylosis.  There was a history of meniscal tear, with current discomfort upon overuse such as going up and down stairs.  She occasionally used a brace.  The ability to perform occupational tasks was impacted in that she could not perform a job with excessive walking and using stairs.  

In summary, the Veteran is not shown to have a limitation of motion for even a noncompensable rating under either DC 5260 or DC 5261, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent for the right knee on the basis of functional loss due to pain.  Although painful motion did, at times, decrease her range of motion in the right knee, her measured ranges of motion still exceeded the limitations required to meet the criteria for even a 0 percent rating under both DCs 5260 and 5261.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, Mitchell, supra.  The Board therefore finds that, when the ranges of motion in the right knee are considered together with the evidence of functional loss due to right knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for an initial evaluation in excess of 10 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2015), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that inter alia cover an area or areas exceeding 144 square inches (929 sq. cm.).  Under the provisions of 38 C.F.R. § 4.118 , Diagnostic Codes 7803 and 7804 (2015), a 10 percent evaluation is warranted for superficial scars that are painful on examination, or superficial and unstable.  In this case, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for a surgical right knee scar.  Specifically, the February 2012 and September 2014 VA examination reports show that the Veteran's knee scars were noted to be less than 39 square inches, and not to be painful or unstable.  Given the foregoing, the Board finds that the Veteran is not shown to have compensable manifestations of a right knee scar under 38 C.F.R. § 4.118, and that the assignment of a separate 10 percent evaluation for scarring of the right knee is also not warranted.

Separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's right knee extension, or flexion, is limited to the extent necessary to meet the criteria for a compensable rating.  38 C.F.R. § 4.71, Plate II, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14 (2015); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Accordingly, the claim must be denied.

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has been found not to have instability of the right knee.  In this regard, there is a notation of right knee instability in the October 2008 VA examination report.  However, all of the aforementioned VA examination reports show that there was no right knee instability.  As the medical evidence shows that the Veteran does not have any right knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of the right knee, or that an evaluation in excess of 10 percent is warranted under DC 5257.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of the right knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board has considered the possibility of a separate rating for a symptomatic removal of semilunar cartilage under 38 C.F.R. § 4.71a, DC 5259 (2015).  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence indicates meniscal repair, but not removal.  Furthermore, the Board is unable to identify any right knee symptoms that are not already contemplated in the Board's analysis, and the Board finds that an award of a separate rating for such a disability would violate VA's rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

C.  Conclusion

In deciding the Veteran's claims for initial increased evaluations, the Board has considered the determinations in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations of her service-connected cervical spine and right knee disabilities should be increased for any separate period based on the facts found during the whole appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of her symptoms. 

The Board has also considered the Veteran's statements that her cervical spine and right knee disabilities are worse than currently evaluated.  She is competent to report symptoms that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to identify a specific level of disability pursuant to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's cervical spine and right knee disorders has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. 

Further, there is no basis to refer the ratings assigned for the Veteran's scars for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R.  § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

There has been no showing that the disability picture for Veteran's cervical spine and right knee disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Other than some absenteeism, neither hospitalization nor any interference with employment has been demonstrated or argued.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111 .

Finally, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  She has never made any allegation that her service-connected cervical spine and right knee disabilities have influenced her employment.  She has reported that she was employed during the time periods in issue.  See e.g., November 2005, March 2011, and November 2013 VA progress notes; May 2007 and October 2008 VA examination reports.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for service connection, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in September 2006, August 2007, and March 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as January 2015.  See statement of the case, dated in January 2015; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With regard to the claims for initial increased evaluations, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as her VA and non-VA medical records.  The Veteran has been afforded a number of examinations during the time period on appeal.

In June 2008, the Veteran was provided an opportunity to set forth her contentions during a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2008 DRO hearing, the DRO identified the issues on appeal.  Also, information was solicited regarding the claimed etiology of the claimed disability (service connection), and the severity of the disabilities for which an initial increased evaluation is claimed.  The testimony did not reflect that there were any outstanding medical records available that would support her claim that have not been obtained, or been found to be unavailable.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In July 2014, the Board remanded these claims.  The Board directed that the Veteran's treatment records from the VA and non-VA health care providers dated since December 2005, or later, be obtained and associated with the claims file; as well as any other records she identifies as potentially relevant.  In September 2014 the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions, and the requested records have been obtained.  The Board further directed that the Veteran be scheduled for a VA examination reassessing the severity of her cervical spine and right knee disabilities, and that she be afforded an examination for the claimed bilateral upper extremity radiculopathy and neuropathy.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for cervical radiculopathy or neuropathy is denied.

Prior to March 7, 2012, an initial evaluation in excess of 10 percent for service-connected degenerative arthritis of the cervical spine is denied.

As of March 7, 2012, and no earlier, the criteria for an evaluation of 20 percent, and no more, for service-connected degenerative arthritis of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for service-connected status post repair of ACL and torn meniscus, right knee, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


